996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.McCLEAN;  W. Watkins, in their individual and officialcapacities, Defendants-Appellees.
No. 92-6891.
United States Court of Appeals, Fourth Circuit.
Submitted March 8, 1993.Decided June 22, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-92-1910-K;  Frank A. Kaufman, Senior District Judge.
Aaron Holsey, appellant pro se.
D.Md.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Holsey v. McClean, No. CA-92-1910-K (D.Md. July 17, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 The motion to withdraw motion for stay is granted, and the motion for stay pending appeal is stricken from the docket.   The Motion for Transfer to Federal Custody and for Sanction is denied